NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
AUGUSTINE PEREZ,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5l29 _
Appeal from the United States Court of F`ederal
Claims in case no. 10-CV-821, Judge Francis M. Alleg'ra.
ON MOTION
ORDER
The petitioner moves to reinstate his appeal and for
leave to proceed in forma pauperis
The court notes that this appeal was dismissed on Oc-
tober 28, 2011 for failure to pay the fee.
Perez is incarcerated. Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the
prepayment of fees 28 U.S.C. § 1915. A prisoner is no

PEREZ V. US 2
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $450
filing fee in its entirety. When funds eXist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full. Id. _
Upon consideration thereof
IT ls ORDERE:o THAT: _
(1) The motion for leave to proceed in forma pauperis
is denied.
(2) The mandate is recalled, the court's dismissal or-
der is vacated, and the petition is reinstated The United
States should calculate its brief due date from the date of
filing of this order.
FOR THE COURT
DEC 28 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Augustine Perez ma c0u§.:!)l|;EpPEALs ma
Lauren S. Moore, Esq. THE F DERAL GlRGUl?
320 DEC 2 8 2011
JAN HORBALY
CLERK